 

Exhibit 10.3

 

SECOND AMENDMENT OF

 

AMENDED AND RESTATED RESPIRERX PHARMACEUTICALS INC.

 

2015 STOCK AND STOCK OPTION PLAN

 

This Second Amendment (the “Amendment”) of the Amended and Restated RespireRx
Pharmaceuticals Inc. 2015 Stock and Stock Option Plan (the “Plan”) of RespireRx
Pharmaceuticals Inc. (the “Company”) is made pursuant to a unanimous written
consent of the Company’s Board of Directors (the “Board”) as of December 9,
2017.

 

WHEREAS, the Plan was adopted by the Board on March 31, 2016 and, as adopted,
provided for a maximum of 500,000,000 shares to be issued under the Plan;

 

WHEREAS, on September 1, 2016, the Company effected a 325-to-1 reverse stock
split of its issued and outstanding shares of Common Stock, $0.001 par value
(the “Reverse Stock Split”);

 

WHEREAS, as a consequence of the Reverse Stock Split and pursuant to the term of
the Plan, the total number of shares available for distribution under the Plan
and covered by each outstanding award under the Plan were automatically adjusted
for the Reverse Stock Split, and such adjustment effectively reduced the
aggregate number of shares that could be awarded under the Plan from 500,000,000
to 1,538,461 on a post Reverse Stock Split basis;

 

WHEREAS, on January 17, 2017, the Board, acting by unanimous written consent,
increased the shares available under the Plan by 1,500,000 shares, to an
aggregate total of 3,038,461; and

 

WHEREAS, on December 9, 2017, the Board, acting by unanimous written consent,
increased the shares available under the Plan by 3,946,799 shares, to an
aggregate total of 6,985,260.

 

NOW, THEREFORE, as of December 9, 2017, the first sentence of the section of the
Plan entitled “Stock Subject to the Plan” is deleted in its entirety and
replaced with the sentence:

 

“Subject to the provisions of Section 11 below, the maximum aggregate number of
Shares that may be issued under the Plan (as adjusted for the Company’s 325-to 1
reverse stock split effected on September 1, 2016) is 6,985,260 Shares, all of
which may be issued pursuant to Non-Statutory Stock Options, Restricted Stock,
or as Stock Grants.”

 

All other aspects of the Plan remain unchanged and are hereby confirmed.

 



 

 

 